       Case 1:20-mj-00074-SKO Document 22 Filed 12/16/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   BENJAMIN ASA GERSON NY BAR #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   FABIAN GARCIA-PALACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:20-mj-00074-SKO
12                       Plaintiff,               STIPULATION TO MODIFY TERM OF
                                                  PRETRIAL RELEASE; ORDER
13   vs.
                                                  JUDGE: Hon. Sheila K. Oberto
14   FABIAN GARCIA-PALACIO,
15                      Defendant,
16
17   IT IS HEREBY STIPULATED by and between the parties hereto through their respective
18   counsel, that Fabian Garcia-Palacio’s order of pretrial release be modified in that Mr. Garcia-
19   Palacio’s location monitoring condition be changed from home incarceration to a curfew.
20          On July 23, 2020, Mr. Garcia-Palacio was released on pretrial supervision with location
21   monitoring with home incarceration, and a $2,000.00 cash bond. Since that time, he has
22   appeared in court when required, he is participating in substance abuse treatment, he has
23   maintained a stable residence with his mother/third-party custodian and siblings, he has not had
24   any contact with law enforcement, he has not had contact with co-defendants, and he has
25   complied with all of the rules and regulations of Pretrial Services, including the requirements of
26   location monitoring program.
27          Mr. Garcia-Palacio is also participating in the Better Choices Court Program and has his
28   4th appearance scheduled for December 16, 2020. He is scheduled to resume adult education
       Case 1:20-mj-00074-SKO Document 22 Filed 12/16/20 Page 2 of 3


 1   courses in January to obtain his high school diploma and is hoping to be able to start working in
 2   order to help out his family. One aspect of the Better Choices Court Program is for participants
 3   to become more responsible, and securing gainful employment is one area that the program
 4   focuses on.
 5           Pretrial Services has spoken with Mr. Garcia-Palacio’s mother/third-party custodian at
 6   length, and she feels comfortable with the reduced restrictions and feels confident that the
 7   defendant will continue to comply with all conditions of release and will ensure he is only
 8   leaving the house for employment or appropriate reasons. Based on these factors, and the fact
 9   that he is still subject to a $2,000.00 secured cash bond, Pretrial Services recommends changing
10   the location monitoring condition from home incarceration to a curfew. The proposed curfew
11   would be 7:00 p.m. to 7:00 a.m.
12          All other conditions remain in full force and effect. Supervising Pretrial Services Officer
13   Frank Guerrero has no objection to the requested modification. The Government does not object.
14                                                         Respectfully submitted,
15                                                         McGREGOR SCOTT
                                                           United States Attorney
16
17   DATED: December 16, 2020                               /s/ Justin J. Gilio
                                                           JUSTIN J. GILIO
18                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
19
20                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
21
22   DATED: December 16, 2020                              /s/ Benjamin Gerson
                                                           BENJAMIN GERSON
23                                                         Assistant Federal Defender
                                                           Attorneys for Defendant
24                                                         FABIAN GARCIA-PALACIO
25
26
27
28

                                                     -2-
       Case 1:20-mj-00074-SKO Document 22 Filed 12/16/20 Page 3 of 3


 1                                               ORDER
 2            IT IS SO ORDERED that the conditions of Mr. Garcia-Palacio’s pretrial release be
 3   modified from home incarceration to curfew, such curfew extending from 7:00 p.m. to 7:00 a.m.
 4   daily. All other conditions remain in full force and effect.
 5
     IT IS SO ORDERED.
 6
 7   Dated:     December 16, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
